Civil action to recover for alleged wrongful death. C. S., 161.
Judgment as in case of nonsuit entered at close of evidence for plaintiff, who appeals to Supreme Court and assigns error.
The evidence adduced on the trial below, as shown in record on this appeal, taken in the light most favorable to plaintiff, leads unerringly to the conclusion that the untimely death of the intestate was the result of an unavoidable accident for which the defendant is not liable.
The judgment below is
Affirmed. *Page 805